UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4457



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUDITH ARENAS BASURTO, a/k/a LA LA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonard D. Wexler, Senior
District Judge, sitting by designation. (CR-03-587)


Submitted:   July 31, 2006                 Decided:   August 31, 2006


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Tuohy, Brian J. Counihan, PALERMO, PALERMO & TUOHY, P.C.,
Smithtown, New York, for Appellant. Chuck Rosenberg, United States
Attorney, Jonathan L. Fahey, Assistant United States Attorney,
Ian R. Conner, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Judith Arenas Basurto was convicted by a jury of one

count of conspiracy to distribute cocaine and MDMA, in violation of

21 U.S.C. §§ 841(a)(1), 846 (2000).             Basurto was assigned an

offense level of thirty-nine, criminal history category II, and

sentenced to 180 months’ imprisonment. On appeal, Basurto contends

the district court violated her Sixth Amendment rights when it

enhanced her sentence based on facts that were neither admitted nor

found by a jury beyond a reasonable doubt.            We affirm.

           Basurto’s sentence was imposed after United States v.

Booker, 543 U.S. 220 (2005).       Therefore, the sentencing court was

required to calculate and consider the guideline range as well as

the factors set forth in 18 U.S.C. § 3553(a) (2000).                    United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                   We will

affirm a post-Booker sentence if it is both reasonable and within

the statutorily prescribed range.        Id. at 546-47; see also United

States v. Green, 436 F.3d 449, 457 (4th Cir.) (stating a sentence

imposed    within   a   properly      calculated      guideline    range    is

presumptively reasonable), cert. denied, 126 S. Ct. 2309 (2006).

Because the district court properly calculated and considered the

advisory   guideline    range   and   weighed   the    relevant    §   3553(a)

factors, we conclude Basurto’s 180-month sentence, which was below

both the statutory maximum and the advisory guideline range, is

reasonable.


                                   - 2 -
          Accordingly, we affirm Basurto’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -